DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 23 June 2022, in the matter of Application N° 16/464,026.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 22-25 have been added and are supported by the originally-filed disclosure (see e.g., Spec., pg. 8, lines 1-3).
Claims 1-4, 7, 14, 16, 17, 20, and 21 have been amended to replace the recitation of “truffle extract(s)” with “at least one aqueous, aqueous-alcoholic, or aqueous-glycolic truffle extract”.  The amendment is supported by the originally-filed disclosure. 
No new matter has been added.
Thus, claims 1-4, 7-11, 14-17, and 20-25 now represent all claims currently under consideration.

Information Disclosure Statement
	No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 112
Applicants’ amendments to claims 1, 7, 14, 20, and 21 are adequate in overcoming the previously raised, lack of antecedent basis rejection.  Said rejection is withdrawn.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As amended, claim 1 now recites the limitations that were previously recited in claim 7.  Since claim 7 has not been canceled and the limitations match those that were amended into claim 1, claim 7 now fails to further limit the claimed invention.  Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.




Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 23 March 2022 since the art that was previously cited continues to read on the previously recited limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, 14-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cyril et al. (FR 2 946 253 A1; IDS reference) in and Portolan et al. (WO 2016/007461 A1; IDS reference). [emphasis added to reflect added claims]
As amended, claim 1 recites a method of treating keratin material comprising the topical administration of a composition comprising at least one aqueous, aqueous-alcoholic, or aqueous-glycolic truffle extract and neohesperidin dihydrochalcone.  Neohesperidin dihydrochalcone (DHC) has the following formula:

    PNG
    media_image1.png
    181
    286
    media_image1.png
    Greyscale

Cyril discloses a cosmetic kit or assembly composition which comprises neohesperidin dihydrochalcone (see e.g., Abstract; claim 1).  The amount of neohesperidin DHC disclosed as being present in the composition is taught as ranging from 0.01% to 6% by weight relative to the total weight of the mixture, and preferably from 0.1% to 3.5% by weight relative to the total weight of the mixture (see e.g., pg. 8, lines 4-9).  Disclosed as first and second compositions combined to form the resulting mixture, neohesperidin DHC resides within the second composition and comprises 0.01-7.5% by weight and, more preferably, 0.1% to 4% neohesperidin DHC relative to the total weight of the second composition (see e.g., pg. 8, lines 11-14).
Claims 16 and 17 disclose a process for improving the appearance of skin comprising administering the composition of the claims to the skin.  Claim 17 elaborates on the improvement of the skin disclosing that the method will treat oxidative stress and/or the effects of sun exposure and/or aging of the skin or its appendages.  
The reference additionally discloses that after about 25-30 years an imbalance towards oxidative stress will cause not only structural damage, but also a loss of performance in the body’s protection and repair systems.  The process of skin aging is a complex phenomenon that is influenced by both genetic and environmental factors.  During cellular aging, regardless of the stimulus, there is an accumulation of damaged cell components (i.e., nucleic acids, lipids, proteins, etc.) and the elimination and/or repair of those damaged components becomes less effective compared to younger cells.  The defense systems are essentially unable to neutralize all of the free radicals produced by the body.  The formation of these damaged cellular components is primarily effected by reactions involving reactive oxygen species (ROS) (see e.g., pg. 2, entire page).  Thus, what this passage conveys to the ordinarily skilled artisan is that the presence and/or long-term accumulation of reactive oxygen species (ROS) ultimately results in the presence of damaged cellular components in the skin.  The accumulation of the damaged components thus presents the skin with an aged and tacky (roughened) appearance.
Thus, the method and compositions disclosed by the teachings of Cyril are considered to meet each of the instantly claimed limitations with one notable exception.
Cyril does not expressly teach combining neohesperidin DHC with anyone of an aqueous, aqueous-alcoholic, or aqueous-glycolic extract of truffle.  At best, Cyril teaches and suggests that plant extracts, in general, may be added to the practiced composition as an additional active ingredient to the formulation (see pg. 39, lines 13-20).
The teachings of Portolan, however, are considered to bridge the gap in and remedy the deficiency in Cyril’s teachings.
Portolan is directed specifically to aqueous truffle extract compositions which are for topical (skin) cosmetic use (see e.g., Abstract).  Claims 7-10 disclose a cosmetic composition adapted for topical application, wherein said composition comprises the aforementioned aqueous truffle extract in a concentration ranging from about 0.0001% by weight to about 20% by weight of the composition at its broadest.  More narrowly, the concentration of the extract is taught as ranging from about 0.0005% by weight to about 5% by weight of the topical composition.  The Examiner notes that this range clearly overlaps the concentration as instantly recited.  The reference is also noted as providing clear and inarguable motivation for employing truffle extract concentrations that reside at the lower end of the ranges; specifically at a part of the range which falls squarely within the instantly recited range of 1.1x10-5% (0.000011%) to 1% by weight of the composition.  Figure 1 of the reference provides said motivation:

    PNG
    media_image2.png
    288
    403
    media_image2.png
    Greyscale

As is clearly set forth in the title of the Figure and in the descriptions of the drawings (see pg. 3, lines 25-27), the Figure measures the ability of truffle extract to reduce the presence of reactive oxygen species (ROS).  What is made evident from the Figure is that the weight percent of truffle extract present is directly proportional to the presence of ROS.  Thus, from the above showing a person of ordinary skill in the art would be provided with clear motivation to employ a concentration of 0.05% by weight of truffle extract in a topical formulation and have a reasonable expectation that the formulation will accomplish the disclosed method.  Therein, the disclosed method of Portolan is directed to a cosmetic treatment designed to reduce and/or correct the signs of aging and photo-aging of the skin and keratinous appendages, and to protect the skin against aggressions due to ultraviolet radiation (see e.g., Abstract).
The key deficiency of Portolan is that it does not teach or suggest combining its aqueous truffle extract formulations with other such active ingredients as neohesperidin DHC in a topical formulation.
Despite their respective deficiencies, the Examiner concludes that a person of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of producing the instantly claimed composition and achieving the claimed methods of treatment.
MPEP §2144.06(I) states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”
The Examiner respectfully submits that a person of skill in the art in possession of the teachings of both Cyril and Portolan, would be presented with clear motivation to produce a composition containing both neohesperidin DHC and an aqueous truffle extract.  Upon application to the skin of such a composition, the same artisan would quite reasonably expect a reduction in the presence of reactive oxygen species (ROS), thereby reducing the signs of chronobiological and/or photo-induced aging of the epidermis as instantly claimed.
Both references individually teach the topical application of neohesperidin DHC and aqueous truffle extract compositions to accomplish the same result: cosmetically reducing the signs of aging and damage to the skin by reducing the presence of ROS.  As each compound is taught to do this individually, the skilled artisan would thus reasonably expect that formulation containing both would also accomplish the same result.
The foregoing is considered to immediately teach and suggest the limitations recited in claims 1-4, 6, and 8-11.
The limitations recited in claim 7 are directed to a ratio of the neohesperidin DHC to truffle extract.  Said ratio is recited as ranging from 10:1 NDHC:extract to 1:100 (0.01:1).  Within the preferred compositional weight percentages of the two components, a person of skill in the art would not that a composition containing, for instance, 0.1% by weight of neohesperidin DHC and 0.01-0.05% by weight of the aqueous truffle extract would have a weight ratio of 10:1 to 2:1.  The limitations of claim 7 are considered by the Examiner as being met.
The limitations recited in claim 5 are directed to the source of the truffle extract.  Here, the Examiner considers the truffle extract to be met by the showing of the aqueous truffle extract, notably since it is the extract that is claimed and the extract that is disclosed.  However, the Examiner notes that the reference also teaches that different sources may be relied upon in defining the source of the extract.  “Truffle” is defined by the reference as being inclusive of both black and white truffles (see e.g., pg. 4, lines 10-17).
The Examiner considers this ratio to be met by the above teachings, notably as the amounts for each of the recited components are individually met by their respective references.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-4, 7-11, 14-17, and 20-25 under 35 USC 103(a) as being unpatentable over the combined teachings of Cyril et al. and Portolan et al. have been fully considered but they are not persuasive.
Applicants’ initial traversal of the rejection states that the Examiner “indicated that the issue with the data … is not demonstration of synergism, but rather whether the claims are commensurate in scope with the synergistic effect.”  Applicants, in an effort to expedite prosecution, have amended the weight ratio limitation of claim 7 into claim 1 and assert that the claims now recite more specific weight ratios in addition to the amount of active material present in the composition of the claimed method.
The Examiner acknowledges the amendment, and while the claim is narrower, the Examiner respectfully submits that the claimed invention is still not commensurate in scope with the purported evidence.
Applicants further state on the record that “the amounts of both ingredients are within the confined ranges, tied to the amount of the extract present, with claim 1 containing a broader range, and claims 22-25 containing more narrow ranges.”  It is thus Applicants’ position that the claims are better suited to address the Examiner’s argument of the claims’ recited scope, particularly as they pertain to the asserted “synergistic” effect.
At the outset, the Examiner clarifies that the claims discussed only recite a range for the amount of truffle extract: 1.1x10-5% (or 0.000011%) to 1% by weight of the total composition.  The claim additionally recites that the neohesperidin DHC (“NDHC”) and the extract are present in a weight ratio of 10:1 to 100:1 (or 0.01:1).
The Examiner submits that based on the evidence provided in the instant specification demonstrating actual synergy compared to the breadth of the claimed invention, it remains that the latter is still not commensurate in scope with the demonstrated compositions.
Applicants acknowledge on the record that “synergistic effect is part of the claim, as are specific, narrow ranges of ingredients.” [emphasis added]
The Examiner notes, in direct opposition to this admission, that the claims do not recite specific amounts, and therefore, are also not commensurate in scope with the asserted effect.
The remainder of Applicants’ remarks are the same as were presented in the previously filed response as they pertain to the teachings of the references, their alleged failure to teach the recited effect, and the showings in the instant examples.
The crux of Applicants’ remarks continue to focus on the data provided in the Results table on page fifteen of the instant specification.  The Examiner again acknowledges these results, but disagrees that the singular percentages that are demonstrated in the different combinations of neohesperidin DHC and the extract component are representative of the breadth of the range of extract(s) recited in the amended claim.  
The Examiner, thus maintains that Applicants’ new amendment to claim 1 and the evidence provided in the Results table are still not commensurate in scope with the asserted synergistic effect as it relates to the entirety of the range of extract recited or the weight ratio of neohesperidin DHC to extract(s).
Reconsideration of Applicants’ evidence in view of the amendments to the claims continues to reveal that the referred to Results table provides very limited data (i.e., singular weight percentages for each component) that demonstrates increased presence of filaggrin on combination of one or more truffle extracts with neohesperidin DHC.  However, these limited data points are singular values for the truffle extract (0.0045 wt%) and for the neohesperidin DHC (0.3 mg/mL or 0.03 wt%) and while the effect is demonstrated for these three combinations using very specific values, Applicants’ have still not provided any additional evidence that these data are representative of the entirety of the claimed weight percent ranges.  Notably, the weight percent ranges for each of the two components as currently recited in their respective dependent claims are taught in the prior art.
Notably, neither the amount of neohesperidin DHC nor the aforementioned component weight ratio are presented in the claim in amounts that are commensurate in scope with the demonstrated effect.
Simply put, Applicants’ data still does not support the breadth of the recited ranges in the claims.
MPEP §716.02(d) states that “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”
The Examiner respectfully maintains the rejection as Applicants’ amendments and remarks fail to place the claimed invention within the scope of the property or effect it is claiming.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and is extended to include the recitations of claims 22-25 which narrow the recited weight ratio range to 1:1 to 1:5 or 0.2:1 to 1:1.  The Examiner lastly observes that is that Applicants’ instant Examples 2-4 are present NDHC:extract weight ratios of 0.1:1 which is outside the scope of the newly presented claims.

All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615